Citation Nr: 1822885	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-28 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to revocation of the Veteran's election of benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1994 to February 2001, and from August 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from September 2013 and April 2014 administrative decisions of Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.  Jurisdiction over this claim is with the RO in New York, New York.  

The Veteran was provided with a Travel Board hearing in December 2017.  However, the Veteran did not report for the hearing, provide an explanation for failing to report, or request the hearing to be rescheduled.  As such, good cause does not exist for failing to appear, and the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.700 (2017).  


FINDINGS OF FACT

1.  In September 2013, the Veteran made a decision to irrevocably elect Chapter 33 benefits effective as of January1, 2014. 

2.  The RO properly switched the Veteran's education entitlement from the Chapter 30 program to the Chapter 33 program based upon the Veteran's request.  


CONCLUSION OF LAW

The election of educational benefits under the Chapter 33 (Post-9/11 GI Bill) program, in lieu of benefits under the Chapter 30 (Montgomery GI Bill) program, was irrevocable and may not be rescinded.  38 U.S.C. §§ 3301-3324 (2012); 38 C.F.R. §§ 21.9500, 21.9520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he did not intend to and/or knowingly elect to switch his education benefits to the Chapter 33 program.  

An individual who is eligible for educational assistance under Chapter 30 may make an irrevocable election to receive benefits under Chapter 33 after meeting the minimum service requirements.  38 C.F.R. § 21.9520.  Here, the Veteran's eligibility for education benefits is not in dispute, and the Board finds that he is eligible for educational assistance under the Chapter 33 program.  

Under 38 C.F.R. § 21.9520 (c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:
(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii) The date the individual wants the election to be effective; and, 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

In this case, the Board finds that the Veteran's election for Chapter 33 benefits was an irrevocable election and may not be rescinded

In September 2013, VA received an electronically submitted VA Form 22-1990, in which the Veteran applied for educational assistance under "Chapter 33 in lieu of Chapter 30."  The effective date was identified as January 1, 2014.  He specifically certified that he acknowledged and understood that "My election is irrevocable and may not be changed."  Shortly thereafter in September 2013, the RO processed the Veteran's application, approved the Veteran for benefits under the Chapter 33 (Post-9/11 GI Bill) program, and issued a Certificate of Eligibility.  

As such, the Veteran made an irrevocable election for educational benefits under Chapter 33 in lieu of benefits under Chapter 30 when he completed the VA Form 22-1990. 

In arriving at this conclusion, the Board has considered the statements from the Veteran, including that he believed that he was merely submitting an application to determine his eligibility and the amount of educational benefits he would receive under the Chapter 33 program, and did not intend to make an irrevocable election for educational benefits under the Chapter 33 program.  However, as discussed, the Veteran specifically acknowledged in his application that his election for Chapter 33 benefits was "irrevocable."  

Further, to the extent the Veteran contends that he relied upon bad advice and/or was misled by the VA representative that assisted him with the submission of his application, the Board notes that "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995).  Moreover, the eligibility requirements for Chapter 33 (Post-9/11 GI Bill) educational benefits are established by statute and regulation, and that neither the Board nor the regional office is free to ignore those laws.  See 38 U.S.C. § 503 (The law does provide for equitable relief when there has been administrative error); Owings v. Brown, 8 Vet. App. 17 (1995) (where VA misinforms a veteran regarding eligibility for benefits, the doctrine of equitable estoppel cannot be used to grant monetary benefits not authorized by statute), aff'd 86 F.3d 1178 (Fed. Cir. 1996).

Therefore, while the Board is sympathetic to the Veteran's contentions, especially in light of the inflexible nature of the statutory and regulatory provisions governing his claim, the Board is without authority to grant his claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C. § 7104 (2012); Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).

In sum, the Veteran made an election of Chapter 33 benefits which he now wishes to rescind.  However, under the governing law and regulation, he may not do so, as his election was irrevocable.  38 C.F.R. § 21.9650.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  With regard to the appeal for educational benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  

Here, the Veteran was given proper notice pursuant to the procedural guidelines applicable to educational benefits.  Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


